Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Response to Amendment
Claim 15 was previously cancelled, and claims 1-14 and 16 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed September 14, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff et al: "Ultrafast Compound Doppler Imaging: Providing Full Blood Flow Characterization", /EEE Transactions on Ultrasonics Ferroelectrics and Frequency Control, |EEE, US, vol. 58, no. 1, pages 134- 147, 2011-01-01, hereinafter referred to as Bercoff, in view of Hamilton et al. (US 6318179 B1, published November 20, 2001), hereinafter referred to as Hamilton.
Regarding claim 1, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 - ultrafast compound Doppler imaging of thyroid and artery, respectively), the sample comprising diffusors of blood vessels (backscattered echoes of blood vessels) and solid tissue (backscattered echoes of tissue), the method comprising: 
An imaging step comprising the following operations: 
An emitting operation in which unfocused ultrasound waves in a region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz..."), 
A collecting operation in which retroreflected waves from the diffusors of the region of interest are collected (pg. 137, col. 2, para. 1, line 16 - "Signals received by the system were sampled at 20 MHz."), and 
An image formation operation in which different observations of the region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a blood flow signal to each location of the region of interest (see Fig. 2(c) - “Experimental 2-D PSFs of...ultrafast compound (with 9 angles)..." ), 
The blood flow signal comprising a first contribution representative of the diffusors of blood vessels within the location (blood flow signal), 
A second contribution representative of tissue diffusors (tissue echoes), and
A third contribution representative of blood diffusors outside of the location, wherein the second and third contribution are undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 - “The lateral resolution is assessed by measuring the width of the PSF at the -6-dB level. The axial resolution corresponds to the dimension of the PSF at the 6-dB level in the axial (depth) direction." This is done to exclude the blood diffusors outside of the location.), 
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11- 12 -"...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."), 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 - "A wall filter is applied to this raw signal to extract the blood flow signal..."), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 - "...flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging."), the estimating step comprising the following operations: 
Calculating an estimate of the component of a blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 - "The sequence is repeated...to be able to perform wall filtering and flow velocity estimation."). 
Bercoff does not explicitly teach an estimating step of applying a statistical analysis based on a joint variability of the observation sets to discriminate the first contribution and the third contribution.
Whereas, Hamilton, in the same field of endeavor, teaches an estimating step of applying a statistical analysis based on a joint variability of the observation sets to discriminate the first contribution and the third contribution (Fig. 2 and 5; see col. 4, lines 8-12 – “In general, the preferred embodiment measures the lateral size of speckle corresponding to relative movement of matter in a subject under study, such as blood flow or tissue motion.”; see col. 4, lines 56-60 – “Beams B1 and B2 (as well as beams generated intermediate between positions P1 and P2) are transmitted to several regions within subject S, such as regions R1-R3 Which may correspond to material, such as blood, moving or flowing in a flow direction F1.”; see col. 5, lines 30-35 – “Each row in this image (e.g., rows R1—R3) is represented by 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for imaging a biological sample, as disclosed in Bercoff, by including to the method an estimating step of applying a statistical analysis based on a joint variability of the observation sets to discriminate the first contribution and the third contribution, as disclosed in Hamilton. One of ordinary skill in the art would have been motivated to make this modification in order to determine the velocity magnitude and direction of the blood in the vessel, as taught in Hamilton (see col. 5, lines 57-67). 

Furthermore, regarding claim 6, Bercoff further teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers, the array of ultrasound transducers being one of a one-dimensional array (see pg. 137, col. 2, para. 1, line 4 - "The probe used is a standard linear probe..." where the standard linear probe is equated to a one-dimensional array), a two-dimensional array, or a sparse array. 
Furthermore, regarding claim 10, Hamilton further teaches herein the operation of applying the statistical analysis comprises calculating an estimate of the covariance of the observations (see col. 5, lines 30-35 – “Each row in this image (e.g., rows R1—R3) is represented by packets of data corresponding to a one-dimensional lateral speckle signal. For each row, the full-width-half-maximum (FWHM) of the autocovariance function (ACVF) of the data corresponding to the row, or segments of the row, is measured from the corresponding packet of data.”). 
The motivation for claim 10 was shown previously in claim 1.
Furthermore, regarding claim 11, Bercoff further teaches a method for imaging a biological sample wherein the integer M is superior or equal to 20 (see pg. 140, col. 2, para. 1, lines 11-12 - "...the ultrafast plane wave compounding sequence is able to acquire 176 frames..." where M is 176 frames, which is greater than 20).
Furthermore, regarding claim 13, Bercoff further teaches a method for imaging a biological sample wherein the imaging step uses blood scatterers that are acoustic contrast agents (see Fig. 6 and 
Regarding claim 14, Bercoff teaches an imaging device (see pg. 137, col. 2, para. 1, line 3 - "...using the Aixplorer ultrasound system...") for imaging a biological sample, the sample (see Fig. 7 and 9 - ultrafast compound Doppler imaging of thyroid and artery, respectively) comprising diffusors of blood vessels (backscattered echoes of blood vessels) and solid tissue (backscattered echoes of tissue), 
The imaging device comprising an ultrasound imager adapted to carry out an imaging step comprising the following operations: 
An emitting operation in which unfocused ultrasound waves in the region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz..."), 
A collecting operation in which retroreflected waves from the diffusors of the given region of interest are collected (pg. 137, col. 2, para. 1, line 16 - "Signals received by the system were sampled at 20 MHz."), and 
An image formation operation in which different observations of the region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a blood flow signal to each location of the region of interest (see Fig. 2(c) - “Experimental 2-D PSFs of...ultrafast compound (with 9 angles)..." ), 
The blood flow signal comprising a first contribution representative of the diffusors of blood vessels within the location (flow signal), 
A second contribution representative of tissue diffusors (tissue echoes), and 
A third contribution representative of blood diffusors outside of the location, wherein the second and third contribution are undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 - “The lateral resolution is assessed by measuring the width of the PSF at the -6-dB level. The axial resolution corresponds to the dimension of the PSF at the -6-dB level in the axial (depth) direction." This is done to exclude the blood diffusors outside of the location.), 
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11-12 -"...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."),
The imaging device further comprising a calculator (see Fig. 6 - "computed by reducing the number of frames to calculate the ultrafast Doppler image...") adapted to carry out: 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 - "A wall filter is applied to this raw signal to extract the blood flow signal..."), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 - "...flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging."), the estimating step comprising the following operations: 
Calculating an estimate of the component of a component of the blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 - "The sequence is repeated...to be able to perform wall filtering and flow velocity estimation.").
Whereas, Hamilton, in the same field of endeavor, teaches applying a statistical analysis on each observation set to discriminate the first contribution and the third contribution (Fig. 2 and 5; see col. 4, lines 8-12 – “In general, the preferred embodiment measures the lateral size of speckle corresponding to relative movement of matter in a subject under study, such as blood flow or tissue motion.”; see col. 4, lines 56-60 – “Beams B1 and B2 (as well as beams generated intermediate between positions P1 and P2) are transmitted to several regions within subject S, such as regions R1-R3 Which may correspond to material, such as blood, moving or flowing in a flow direction F1.”; see col. 5, lines 30-35 – “Each row in this image (e.g., rows R1—R3) is represented by packets of data corresponding to a one-dimensional lateral speckle signal. For each row, the full-width-half-maximum (FWHM) of the autocovariance function (ACVF) of the data corresponding to the row, or segments of the row, is measured from the corresponding packet of data.”; see col. 6, lines 3-6, 33-43 – “The vertical or Y axis represents intensity of the speckle signal and the horizontal or x axis represents the position of the intensity along row R1 as shown in FIG. 2 or FIG. 3. The autocovariance function of x(t) can be estimated as...The parameter of interest in connection with FIG. 5 is the FWHM of this correlation function. In practice, widths at other fractions of the maximum or other characteristics of the correlation function (e.g., derivative, variance, integral) may also be used. For the FIG. 5 graph, the FWHM is 10.4 units, which corresponds to a spatial metric (e.g., speckle size). This is the first result obtained by the algorithm. A second result is obtained when the FWHM-ACVF of speckle signal corresponding to stationary targets in the same image (e.g., Wall 8) is calculated in the same manner, giving a parameter of 5.0 units.” where the statistical analysis is equated to the autocovariance function of the speckle signal, which can be used to differentiate between blood 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging device for imaging a biological sample, as disclosed in Bercoff, by having the imaging device include applying a statistical analysis on the observations of each set to discriminate the first contribution and the third contribution, as disclosed in Hamilton. One of ordinary skill in the art would have been motivated to make this modification in order to determine the velocity magnitude and direction of the blood in the vessel, as taught in Hamilton (see col. 5, lines 57-67). 
Regarding claim 16, Bercoff teaches a non-transitory computer readable medium encoded with instructions executable by a computer for controlling an ultrasound imager to carry out imaging (see pg. 145, col. 2, para. 5, lines 7-15 - “Ultrafast data are stored in a digital memory and transferred at 3.5 Gbytes/s via a PCI express link to a software-based processing block that leverages GPU processing power (1 CPU with 6 cores, 3.33 GHz sampling, and 1 GPU board). All image lines can therefore be processed in parallel, enabling generation of a few thousands of ultrasound images per second. The Aixplorer system is currently leveraged for integrating real-time ultrafast Doppler imaging.") having the following operations: 
An emitting operation in which unfocused ultrasound waves in the region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz..."), 
A collecting operation in which retroreflected waves from the diffusors of the given region of interest are collected (pg. 137, col. 2, para. 1, line 16 - "Signals received by the system were sampled at 20 MHz."), and 
An image formation operation in which different observations of a region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a signal to each location of the region of interest (see Fig. 2(c) - “Experimental 2-D PSFs of...ultrafast compound (with 9 angles)..." ), 
The signal comprising a first contribution representative of the diffusors of blood vessels within the location (flow signal), 
A second contribution representative of the tissue diffusors (tissue echoes), and 
A third contribution representative of blood signal associated to blood diffusors outside of the location, the second and third contribution being undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 - “The lateral resolution is assessed by measuring the width of the PSF at the -6-dB level. The axial resolution corresponds to the dimension of the PSF at the -6-dB level in the axial (depth) direction." This is done to exclude the blood diffusors outside of the location.), 
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11- 12 -"...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."), 
The imaging device further comprising a calculator controlled by the instructions encoded on the nontransitory computer readable medium (see Fig. 6 - "...computed by reducing the number of frames to calculate the ultrafast Doppler image...") to carry out: 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 - "A wall filter is applied to this raw signal to extract the blood flow signal..."), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 - "...flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging."), the estimating step comprising the following operations: 
Calculating an estimate of the component of the blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 - "The sequence is repeated...to be able to perform wall filtering and flow velocity estimation.").
Whereas, Hamilton, in the same field of endeavor, teaches applying a statistical analysis on each observation set to discriminate the first contribution and the third contribution (Fig. 2 and 5; see col. 4, lines 8-12 – “In general, the preferred embodiment measures the lateral size of speckle corresponding to relative movement of matter in a subject under study, such as blood flow or tissue motion.”; see col. 4, lines 56-60 – “Beams B1 and B2 (as well as beams generated intermediate between positions P1 and P2) are transmitted to several regions within subject S, such as regions R1-R3 Which may correspond to material, such as blood, moving or flowing in a flow direction F1.”; see col. 5, lines 30-35 – “Each row in this image (e.g., rows R1—R3) is represented by packets of data corresponding to a one-dimensional lateral speckle signal. For each row, the full-width-half-maximum (FWHM) of the autocovariance function (ACVF) of the data corresponding to the row, or segments of the row, is measured from the corresponding packet of data.”; see col. 6, lines 3-6, 33-43 – “The vertical or Y axis represents intensity of the speckle signal and the horizontal or x axis represents the position of the intensity along row R1 as shown in FIG. 2 or FIG. 3. The autocovariance function of x(t) can be estimated as...The parameter of interest in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer instructions for imaging a biological sample, as disclosed in Bercoff, by including to the computer instructions include applying a statistical analysis on the observations of each set to discriminate the first contribution and the third contribution, as disclosed in Hamilton. One of ordinary skill in the art would have been motivated to make this modification in order to determine the velocity magnitude and direction of the blood in the vessel, as taught in Hamilton (see col. 5, lines 57-67). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Hamilton, as applied to claim 1 above, and in further view of Christiansen et al. (US 20160206285 Al, published July 21, 2016 with a priority date of January 19, 2015), hereinafter referred to as Christiansen. 
Regarding claim 2, Bercoff in view of Hamilton teaches all of the elements as disclosed in claim 1 above. 

Whereas, Christiansen, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using a row-column array of ultrasound transducers (see Fig. 3; see Abstract, lines 2-10 - "The 2-D transducer array includes a first 1- D array of one or more rows of transducing elements configured to produce first ultrasound data. The 2- D transducer array further includes a second 1-D array of one or more columns of transducing elements configured to produce second ultrasound data. The first and second 1-D arrays are configured for rowcolumn addressing."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff in view of Hamilton, by using a row-column addressed 2-D ultrasound transducer array, as disclosed in Christiansen. One of ordinary skill in the art would have been motivated to make this modification in order to apply estimating the 3-D velocity vector to a blood vessel without decreasing the frame rate or image quality, as taught in Christiansen (see pg. 4, col. 2, para. 0049, lines 10-17).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Hamilton, as applied to claim 1 above, and in further view of Jensen (US 20050043622 A1, published February 24, 2005), hereinafter referred to as Jensen. 
Regarding claim 4, Bercoff in view of Hamilton teaches all of the elements as disclosed in claim 1 above. 
Bercoff in view of Hamilton does not explicitly teach wherein the number of observations is the same for each set of observations. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff in view of Hamilton, by using the same number of ultrasound emissions for each image, as disclosed in Jensen. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to solve for motion compensation to estimate the velocity of the blood vessel, as taught in Jensen (see pg. 1, col. 2, para. 0006, lines 3-9). 
Furthermore, regarding claim 5, Jensen further teaches wherein the number of observations is equal to 2 (see Fig. 5; see pg. 3, col. 2, para. 0043, lines 1-8 - "...estimating the cross-correlation function. Only a single RF line (along the same direction) from consecutive high-resolution images is shown. Two adjacent RF lines have decreased correlation due to motion artifacts caused by different transmit sequences. The same transmit sequence is used for RF lines that are separated by N-I emissions. The RF lines are divided into segments and the segments from the same depth are cross-correlated."). 
The motivation for claim 5 was shown previously in claim 4.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Hamilton, as applied to claim 1 above, and in further view of Sato et al. (US 20060042389 Al, published March 2, 2006), hereinafter referred to as Sato. 
Regarding claim 7, Bercoff in view of Hamilton teaches all of the elements as disclosed in claim 1 above. 

Whereas, Sato, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using two orthogonal arrays of ultrasound transducers (see Fig. 1B — transducer element array A is perpendicular to transducer element array B, and the arrays are positioned to view a blood vessel 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff in view of Hamilton, by using two ultrasound transducer linear arrays perpendicular to each other, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to easily operate and position the transducers to image the blood vessel, and to obtain reproducibility of imaging and viewing any anomalies within the blood vessel by easily and surely positioning the transducer arrays, as taught in Sato (see pg. 4, para. 0068, lines 4-7; see pg. 6, para. 0084). 
Furthermore, regarding claim 12, Sato further teaches wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers adapted to electronically focus in reception along two preferential directions (see Fig. 2; see Fig. 8A-8C; see pg. 4, col. 1, para. 0063, lines 9- 14 - "The ultrasonic pulses of the transducer element arrays A, B are reflected in an organ (or a blood vessel or the like), in which the information inside the living body 13 is desired to be obtained, respectively and received by the transducer element arrays A, B and passed through the transmitting/receiving units 111, 11..."). 
The motivation for claim 12 was shown previously in claim 7.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Hamilton, as applied to claim 1 above, and in further view of Coviello et al. (US 20150224346 A1, published August 13, 2015 with a priority date of September 13, 2013), hereinafter referred to as Coviello. 
Regarding claim 8, Bercoff in view of Hamilton teaches all of the elements as disclosed in claim 1 above. 
Bercoff in view of Hamilton does not explicitly teach wherein, at the operation of applying, the statistical analysis is chosen among a principal component analysis, a singular value decomposition, and an independent component analysis.
Whereas, Coviello, in the same field of endeavor, teaches a method for imaging a biological sample wherein, at the operation of applying, the statistical analysis chosen is the singular value decomposition (see pg. 4, col. 2, para. 0051 - "Now, with Cy in hand, we then decompose it using the singular value decomposition (SVD) so as to derive a pair of 4(N-1)x1 weight vectors, each having one weight for each of the sparse array elements, for each sub-image value for the pixel..."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff in view of Hamilton, by using singular value decomposition, as disclosed by Coviello. One of ordinary skill in the art would have been motivated to make this modification in order to determine the weighting applied to each element in the array to limit the effect of side lobes, and for the sparse array to construct multiple sub-images and combine into the final image, which then provides the same weighting variability as a fully filled array, as taught in Coviello (see pg. 4, col. 1, para. 0048). 
Furthermore, regarding claim 9, Coviello further teaches wherein the operation of applying the statistical analysis comprises estimating the conjugated product between pairs of observations (see pg. 5, col. 1, para. 0053, lines 4-7 — "...so we have the weight vector pairs for each sub-image, and the sub-image value for the pixel is computed...Eq. (9).” In the equation, * denotes the complex conjugate). 
The motivation for claim 9 was shown previously in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ebbini et al. (US 9610061 B1, published April 4, 2017 with a priority date of April 13, 2012) discloses an ultrasound imaging system that uses a fast search algorithm to find a correlation-based match within a search window of the correlation speckle cell size in the axial and lateral directions. 
Moehring et al. (US 20140081144 A1, published March 20, 2014) discloses a Doppler ultrasound system that constructs a covariance matrix for each of the sample locations to identify the location of blood flow in the region of interest. 
Sato (US 20150366540 A1, published December 24, 2015) discloses an ultrasonic diagnostic apparatus that calculates a covariance matrix for each position obtained by dividing the scan range as data at a spatially different position, then performs principal component analysis using the correlation matrix, and calculates a filter coefficient to suppress clutter from a tissue by performing matrix operation to approximate and reduce a clutter component as a principal component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793